IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          March 11, 2008

                                     No. 07-10919                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


RAFFAELE M PANDOZY, Ph.D.

                                                  Plaintiff - Appellant
v.

MARY ANN BEATY; JAY M PATTERSON, Former Justice
of District 101, Individually and in his official capacity;
LISA MATZ, Court of Appeals, Individually and in her
official capacity as Court Clerk; STATE OF TEXAS;
MARTIN LOWY, Justice of District 101, Individually
and in his official capacity

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:07-CV-845


Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the reasons stated in the
magistrate judge’s report and recommendation dated August 3, 2007.
       AFFIRMED.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.